Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12-21-2020 has been entered.

Response to Arguments
Applicant's arguments filed 4-12-2021 have been fully considered but they are not persuasive. 
Applicant’s first argument appears to be Tsu does not teach noise within a frame but rather between frames on page 8 of the arguments. The Examiner respectfully disagrees. Figure 11A-11C clearly show point #2 identified as noise that is detected or “pickup image (N frame)” and removing the noise. Thus, the argument is respectfully not found persuasive. 
Applicant’s second argument on page 9 appears to be recalibration of noise is not based on timing. As discussed in the previous office action, the frames are determined by compiling the touch data -the act of compiling which requires timing. Paragraph 30 expands on how the panel is scanned and thus requires timing. Furthermore, Fig. 10 discloses using succussive frames is used to recalibrate to avoid noise thus broadest reasonable interpretation reads upon “determining a second timing so that the periodic noise does not occur in the frames and receiving a further plurality of frames at the second timing to determine touch events”. Thus, the argument is respectfully not found persuasive.
Applicant’s third argument on page 10 appears to be Tsu does not teach subtracting noise from frames instead teaches merging by directing to Figure 11C. 
Examiner notes that any omitted arguments not specifically addressed are also traversed and not to be interpreted as an agreement.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuzaki et al. (U.S. App. 2010/0302203 hereinafter referred to as “Tsu”) in view of Liu et al. (U.S. App. 2013/0328823) and Snelgrove (U.S. App. 2016/0103525 hereinafter “Snel”).
In regard to claim 21, Tsu teaches a method for mitigating noise in a system (see Para. 11 noise for frames), comprising: receiving a plurality frames (see Para. 11 multiple input frames), each frame being received by receiving a plurality of signals at a plurality of receivers (see Fig. 2 multiple receiving pixels) over a period of time (see Figs. 12 and 13A successive frames across time); for each of a plurality of successive frames: using the threshold determining whether noise is present in the frame (see at least Para. 93-94 and Fig. 13A suspending processing of dissimilar noisy touch point frames to exclude the noise); where noise is present in a frame, discarding the frame; where noise is not present in a frame, using the frame to determine touch events (see at least Para. 87, 93-94 and Fig. 13A suspending processing of dissimilar noisy touch point frames and removing frames in the interpolation process).  
Tsu is not relied upon to teach the signals are frequency orthogonal signals and wherein each of the plurality of frequency orthogonal signals is orthogonal to each other of the plurality of frequency orthogonal signals and the threshold is a baseline and establishing a baseline from a plurality of frames.
However, Liu teaches the threshold is a baseline (see Figs. 10 and Para. 31 touch baseline) and establishing a baseline from a plurality of frames (see Para. 11-14 reclaibrate across multiple frames).

Tsu in view of Liu is not relied upon to teach the signals are frequency orthogonal signals and wherein each of the plurality of frequency orthogonal signals is orthogonal to each other of the plurality of frequency orthogonal signals.
However, Snel teaches the signals are frequency orthogonal signals and wherein each of the plurality of frequency orthogonal signals is orthogonal to each other of the plurality of frequency orthogonal signals (See Para. 83 and 84 orthogonal frequencies for the lines and FFT used to estimate in-band noise).
It would have been obvious to a person of ordinary skill in the art to modify the adaptive noise system of Tsu as modified by Liu for orthogonal signals of Snel for simultaneous sensing (See Para. 4 and 5). Examiner further notes Tsu as modified by Liu discloses the base product/process of noise compensation for signals while Snel discloses the known technique of orthogonal signals for noise compensation to yield predictable results in the device of Tsu as modified by Liu. 

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuzaki et al. (U.S. App. 2010/0302203 hereinafter referred to as “Tsu”) in view of Liu et al. (U.S. App. 2013/0328823) and Snelgrove (U.S. App. 2016/0103525 hereinafter “Snel”) in further view of Chang et al. (U.S. App. 2014/0092033).
Regarding claim 22, Tsu in view of Liu and Snel teaches all the limitations of claim 21 above. Liu is not relied upon to teach wherein the noise is aperiodic.  
However, Chang teaches wherein the noise is aperiodic (see Figs. 7B-11, detection lines look for aperiodic noise).  
It would have been obvious to a person of ordinary skill in the art to modify the adaptive noise system of Liu as modified by Tsu and Snel with the noise of Chang to prevent misjudged touch events (See Para. 10). Examiner further notes Liu as modified by Tsu and Snel discloses the base product/process of noise compensation for signals while Chang discloses the known technique of the aperiodic noise compensation to yield predictable results in the device of Liu as modified by Tsu and Snel. 
Claim(s) 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuzaki et al. (U.S. App. 2010/0302203 hereinafter referred to as “Tsu”) in view of Liu et al. (U.S. App. 2013/0328823) and Snelgrove (U.S. App. 2016/0103525 hereinafter “Snel”) in further view of Kremin et al. (U.S. App. 2011/0115729).
Regarding claim 23, Tsu in view of Liu and Snel teaches all the limitations of claim 21 above. Liu is not relied upon to teach wherein the noise is periodic.  
However, Kremin teaches wherein the noise is periodic (See Para. 31 periodic noise signals).
It would have been obvious to a person of ordinary skill in the art to modify the adaptive noise system of Liu as modified by Tsu and Snel for periodic noise of Kremin to compensate noise through synchronization with the noise (see Para. 100). Examiner further notes Liu as modified by Tsu and Snel discloses the base product/process of noise compensation for signals while Kremin discloses the known technique of the 
Regarding claim 24, Tsu in view of Liu and Snel teaches all the limitations of claim 21 above. Liu further teaches determining a second timing for at least some of the plurality of successive frames to avoid noise (see at least Fig. 10 succussive frames used to recalibrate to avoid noise).
Liu is not relied upon to teach noise that is periodic.  
However, Kremin teaches noise that is periodic (See Para. 31 periodic noise signals).
It would have been obvious to a person of ordinary skill in the art to modify the adaptive noise system of Liu as modified by Tsu and Snel for periodic noise of Kremin to compensate noise through synchronization with the noise (see Para. 100). Examiner further notes Liu as modified by Tsu and Snel discloses the base product/process of noise compensation for signals while Kremin discloses the known technique of the periodic noise compensation to yield predictable results in the device of Liu as modified by Tsu and Snel. 

Claim(s) 25, 28, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (U.S. App. 2013/0328823) in view of Snelgrove (U.S. App. 2016/0103525 hereinafter “Snel”) and Kremin et al. (U.S. App. 2011/0115729).
In regard to claim 25, Liu teaches method for mitigating noise in a system, comprising: receiving a plurality frames at a first timing (see Para. 11-14 re-calibration across n frames), 

Liu is not relied upon to teach each frame being received by simultaneously receiving one or more frequency orthogonal signals at each of a plurality of receivers over a period of time, wherein each of the frequency orthogonal signals is orthogonal to each other of the frequency orthogonal signals;
each frame being received by receiving a plurality of frequency orthogonal signals at a plurality of receivers over a period of time, wherein each of the plurality of frequency orthogonal signals is orthogonal to each other of the plurality of frequency orthogonal signals; and the noise is periodic.
However, Snel teaches each frame being received by simultaneously receiving one or more frequency orthogonal signals at each of a plurality of receivers over a period of time (see Para. 5 and 31), wherein each of the frequency orthogonal signals is orthogonal to each other of the frequency orthogonal signals (See Para. 83 and 84 orthogonal frequencies for the lines and FFT used to estimate in-band noise);

It would have been obvious to a person of ordinary skill in the art to modify the adaptive noise system of Liu for orthogonal signals of Snel for simultaneous sensing (See Para. 4 and 5). Examiner further notes Liu discloses the base product/process of noise compensation for signals while Snel discloses the known technique of orthogonal signals for noise compensation to yield predictable results in the device of Liu. 
Liu in view of Snel is not relied upon to teach the noise is periodic.
However, Kremin teaches  the noise is periodic (See Para. 31 periodic noise signals).
It would have been obvious to a person of ordinary skill in the art to modify the adaptive noise system of Liu in view of Snel for periodic noise of Kremin to compensate noise through synchronization with the noise (see Para. 100). Examiner further notes Liu in view of Snel discloses the base product/process of noise compensation for signals while Kremin discloses the known technique of adaptive systems for periodic noise to yield predictable results in the device of Liu in view of Snel. 
Regarding claim 28, Liu in view of Snel and Kremin teaches all the limitations of claim 25 above. Liu further teaches receiving another further plurality of frames at a third timing so that additional noise does not occur in the further plurality of frames (see Fig. 10, Item S1050).  

However, Kremin teaches the noise is periodic  (See Para. 31 periodic noise signals).
It would have been obvious to a person of ordinary skill in the art to modify the adaptive noise system of Liu in view of Snel for periodic noise of Kremin to compensate noise through synchronization with the noise (see Para. 100). Examiner further notes Liu in view of Snel discloses the base product/process of noise compensation for signals while Kremin discloses the known technique of adaptive systems for periodic noise to yield predictable results in the device of Liu in view of Snel. 
Regarding claim 29, Liu in view of Snel and Kremin teaches all the limitations of claim 28 above. Liu further teaches wherein the third timing is different than the second timing (see Para. 64-66 workflow for re-calibration is accomplished as needed and thus there are multiple successive timings).  

Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (U.S. App. 2013/0328823) in view of Snelgrove (U.S. App. 2016/0103525 hereinafter “Snel”) and Kremin et al. (U.S. App. 2011/0115729) in further view of Chang et al. (U.S. App. 2014/0092033).
Regarding claim 26, Liu in view of Snel and Kremin teaches all the limitations of claim 25 above. Liu is not relied upon teach determining whether aperiodic noise is present.  
However, Chang teaches determining whether aperiodic noise is present (see Figs. 7B-11, detection lines look for aperiodic noise).  
.

Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (U.S. App. 2013/0328823) in view of Snelgrove (U.S. App. 2016/0103525 hereinafter “Snel”) and Kremin et al. (U.S. App. 2011/0115729) in further view of Chang et al. (U.S. App. 2014/0092033) and Tsu.
Regarding claim 27, Liu in view of Snel and Kremin and Chang teaches all the limitations of claim 26 above. Liu is not relied upon teach wherein when aperiodic noise is present, discarding frames with the aperiodic noise.  
As discussed above, Chang teaches the noise is aperiodic noise.
However, Tsu teaches wherein when noise is present, discarding frames with the noise (see at least Para. 87, 93-94 and Fig. 13A suspending processing of dissimilar noisy touch point frames and removing frames in the interpolation process).  
It would have been obvious to a person of ordinary skill in the art to modify the adaptive noise system of Liu as modified by Snel and Kremin and the noise of Chang with the frame removal of Tsu to prevent misjudged touch events because of noise (See Para. 11). Examiner further notes Liu as modified by Snel and Kremin and Chang .

Claim(s) 30-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (U.S. App. 2013/0328823) in view of Tsuzaki et al. (U.S. App. 2010/0302203 hereinafter referred to as “Tsu”) 
In regard to claim 30, Liu teaches a method for mitigating noise in a system, comprising: establishing a reference frame for each of a plurality of receivers (see Fig. 1 and Fig. 10 Item S1010); receiving a frame for each of the plurality of receivers (see Fig. 1 and Fig. 10 Item S1010).
Liu is not relied upon to teach determine a difference between the frame for each of the plurality of receivers and the reference frame; and remove the difference from subsequent frames, thereby mitigating noise in the subsequent frames.  
Liu as discussed above discloses the concept of reference frames.
However, Tsu teaches determine a difference between the frame for each of the plurality of receivers and the previous frame (see Fig. 11A-11C remove unwanted invalid noisey touch point and look for possible merges of touches); and remove the difference from subsequent frames, thereby mitigating noise in the subsequent frames (see Fig. 11A-11C remove the unwanted touch event so its not reported as an identified touch).    
It would have been obvious to modify the thresholds of Liu with the interpolation of Tsu to prevent misjudging of noise for touch events(see Para. 11). Examiner further 
In regard to claim 31, Liu teaches a method for mitigating noise in a system, comprising: establishing a reference frame for each of a plurality of receivers; receiving a frame for each of the plurality of receivers (see Fig. 1, one frame is reading multiple receivers); identifying in the frame a potential touch event at a first receiver (see Fig. 10, S1010).
Liu is not relied upon to teach selecting a nearby neighbor receiver to the first receiver; determine a difference between the frame for the nearby neighbor receiver and the reference frame for the nearby neighbor receiver; and remove the difference from the potential touch event at the first receiver prior to identifying a touch event in the frame for each of the plurality of receivers.  
Liu as discussed above discloses the concept of reference frames.
However, Tsu teaches selecting a nearby neighbor receiver to the first receiver (see Fig. 11A-11C remove unwanted invalid noisey touch point); determine a difference between the frame for the nearby neighbor receiver and the previous frame for the nearby neighbor receive (see Fig. 11A-11C remove unwanted invalid noisey touch point and look for possible merges of touches); and remove the difference from the potential touch event at the first receiver prior to identifying a touch event in the frame for each of the plurality of receivers (see Fig. 11A-11C remove the unwanted touch event so its not reported as an identified touch).  

Regarding claim 32, Liu in view of Tsu teaches all the limitations of claim 31 above. Tsu further teaches wherein the nearby neighbor is between one to five receivers sway from the first receiver (see Fig. 11C remove unwanted invalid noisey touch point and look for possible merges of nearby touches).  
It would have been obvious to modify the thresholds of Liu with the interpolation of Tsu to prevent misjudging of noise for touch events(see Para. 11). Examiner further notes Liu discloses the base product/process of noise compensation while Tsu discloses the known technique of noise rejection using a baseline to yield predictable results in the touch device of Liu. 
Regarding claim 33, Liu in view of Tsu teaches all the limitations of claim 31 above. Tsu further teaches wherein the nearby neighbor receiver does not have a potential touch event (see Fig. 11C remove unwanted invalid noisey touch point and look for possible merges of nearby touches with gaps between neighboring touches).  
It would have been obvious to modify the thresholds of Liu with the interpolation of Tsu to prevent misjudging of noise for touch events(see Para. 11). Examiner further notes Liu discloses the base product/process of noise compensation while Tsu discloses the known technique of noise rejection using a baseline to yield predictable results in the touch device of Liu. 


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW YEUNG whose telephone number is (571)272-4115.  The examiner can normally be reached on M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571) 272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW YEUNG/Primary Examiner, Art Unit 2694